Citation Nr: 9917545	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran had active service from October 1990 to June 
1991.  The veteran's DD Form 214 shows he had 4 months of 
earlier active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO which denied service connection for a low back disorder.  

The Board remanded this case to the RO in July 1997 for 
further development which has been completed.  The case is 
before the Board for further appellate consideration at this 
time.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a current back disorder 
due to injury in service.  



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was seen in 
early December 1990 complaining of a sore back.  A history of 
a five-foot fall onto the hood of a vehicle two weeks earlier 
was reported.  It was said that the veteran landed on his low 
back and tailbone.  The veteran denied radiation of the 
discomfort to the groin or legs.  Evaluation of the back 
revealed mild tenderness over the spinous processes of the 
lumbar spine and coccyx.  Straight leg raising was negative.  
X-rays of the lumbosacral spine and coccyx showed no fracture 
or dislocation.  The impression was that of coccydynia.  At 
his April 1991 examination prior to separation from service, 
the veteran's spine was evaluated as normal.  It was noted 
that he had fallen from a trailer and hurt his back while in 
Saudi Arabia but that he no longer had complaints.  

At a VA physical examination in May 1994, the veteran gave a 
history of a December 1990 injury to his back.  He stated 
that, at the time of his back injury, he was placed on bed 
rest for two weeks but had no neurological symptoms.  During 
the examination, he complained of slowly worsening back pain 
which was exacerbated by prolonged sitting.  He also reported 
intermittent numbness in the right thigh and a tingling 
sensation in the right foot.  After physical examination, the 
diagnoses included chronic lumbar strain with possible nerve 
root impingement or radiculopathy to explain the numbness of 
the right leg.  

At a VA medical examination in January 1997, the veteran 
again gave a history of a December 1990 back injury and 
stated that, since his 1990 injury, he had had severe low 
back pain on practically a daily basis.  At the time of the 
examination, he was not working, but he had been employed as 
a truck driver.  Repetitious motion and staying in one 
position for a long period reportedly increased his back 
pain.  Lifting and wet weather also increased the discomfort.  
The impression was that of low back pain with apparent 
radiculopathy.  

In a statement of April 1997, a VA physician indicated that 
he had reviewed the veteran's clinical record and the report 
of his January 1997 VA medical examination.  The doctor 
stated that the fact that there was no radiation of pain and 
a negative straight leg raising test in December 1990 was of 
great importance, as was the fact that the tenderness over 
the low back and coccyx was found to be mild at that time.  
He also took note of the "hiatus of time" between the 1990 
injury and the veteran's 1994 examination.  The doctor opined 
that it was unlikely that the injury sustained to the back in 
1990 was responsible for the veteran's current back 
complaints.  

In a January 1998 statement, the VA physician who performed 
the January 1997 examination of the veteran's back commented 
that, because of the lack of medical evidence between the 
time of the December 1990 injury and the veteran's May 1994 
examination and the lack of medical information between the 
time of the 1994 examination and the VA examination of 1997, 
it was unlikely or very difficult to link the veteran's 
present condition to his 1990 injury while in the service.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of a back injury in service and of 
current low back disability.  In addition, the veteran has 
reported that he has had back discomfort since the injury; 
the veteran's statements are presumed credible for 
determining well groundedness.  King v. Brown, 5 Vet. App. 
19, 21 (1993); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence shows that the veteran injured his back in 1990 
while on active service.  Furthermore, the record indicates 
that the veteran currently has a low back disability.  
Although the veteran has indicated that he has had low back 
discomfort since the injury in service, there is no medical 
evidence specifically attributing the current disability to 
the injury in service.  Indeed, the only medical evidence 
addressing such a relationship is from the two VA physicians 
who opined that such a relationship is unlikely.  

The Board is cognizant of the veteran's opinion that his 
current low back symptomatology is due to his 1990 service 
injury; however, he is not medically qualified to render a 
competent opinion regarding the etiology of his current low 
back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In the absence of medical evidence contradicting the VA 
medical evidence which shows that it is unlikely that the 
veteran's current back disorder is due to the in-service 
injury, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  38 
U.S.C.A. § 5107.  


ORDER

Service connection for a back disorder is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

